                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ROGER C. BYER, an individual;

                     Plaintiff,                            4:17CV3160

      vs.
                                                              ORDER
ROBERT L. WILKIE, Secretary of the
United States Department of Veterans
Affairs;

                     Defendant.


      The government intends to move for summary judgment. The pretrial
conference and the jury trial will not be scheduled at this time.


      Accordingly,


      IT IS ORDERED:

       1)     If this case is not fully resolved on the government’s anticipated
motion for summary judgment, within ten (10) days after the summary judgment
ruling, the parties shall contact the undersigned magistrate judge’s chambers to
obtain an order scheduling the pretrial conference and trial, or in the alternative,
referring this case to alternative dispute resolution.

     2)    The clerk shall set an internal case management deadline of
September 25, 2019 to check on the status of this case.


      May 6, 2019.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
